Opinión disidente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 22 de noviembre de 1967
Disiento. Los servicios profesionales prestados a la re-currente que son motivo de esta resolución se prestaron en los tribunales federales dentro de un procedimiento estable-cido por la Ley de Quiebra. En los procedimientos dirigidos a impugnar el primer plan de pagos, el tribunal de instancia concedió las costas a la recurrente mas no concedió honora-rios de abogado. Luego el Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico confirmó la denega-ción de toda concesión de honorarios por los servicios de abo-gado prestados a la recurrente durante sus gestiones en los tribunales federales en apoyo del pago de la pensión ali-menticia que le fuera concedida en la causa de divorcio seguida en el tribunal de instancia. Tal dictamen, aunque sujeto a revisión no puede ser atacado colateralmente. Chicot County Dist. v. Bank, 808 U.S. 371 (1940). En Brown v. Gerdes, 321 U.S. 178 (1944), se dictaminó que la Corte de Quiebra tiene jurisdicción exclusiva para fijar la cantidad *465que deberá concederse por servicios de abogado prestados previa autorización de dicha corte para representar a la empresa querellada en litigios en los tribunales estatales con el fin de cobrar ciertas reclamaciones que aquélla tenía en contra de sus anteriores funcionarios y directores. Con mayor razón debemos concluir que dicha jurisdicción es exclusiva en relación con la concesión de honorarios por servicios de abo-gado, prestados dentro de un procedimiento establecido por la Ley de Quiebra en el tribunal federal en cuestión.
Los casos citados en la opinión de mayoría no sostienen su conclusión. En Allison v. Allison, 372 P.2d 946 (Col. 1962); Damon v. Damon, 283 F.2d 571 (1st Cir. 1960); e In Re Brennen, 39 F.Supp. 1022 (D.C.N.Y. 1941), se tra-taba, contrario al caso que nos ocupa, de honorarios de abo-gado concedidos a la demandante en una acción de divorcio por el tribunal estatal que entendió en dicha acción y que concedió el divorcio. Radicada la demanda por estos honora-rios contra el marido, adujo éste en Allison, supra, la defensa de que había sido declarado en quiebra. El tribunal concluyó en este caso que como los honorarios de abogado en cuestión se conceden para beneficio de la mujer, están sobre la misma base que los alimentos u otra forma de mantenimiento y como el quebrado no puede ser relevado de una sentencia por alimentos de igual manera tampoco puede ser relevado en la quiebra de una orden para el pago de los honorarios de abogado de la mujer. En Damon se dijo que la condena de pago de honorarios de abogado contra un quebrado en una acción de divorcio es como una sentencia por alimentos y por lo tanto el quebrado no puede ser relevado de la misma. De manera que en este caso se dijo que no procedía un hábeas corpus bajo la Ley de Quiebra para librar al quebrado de la prisión a que fue recluido en ejecución de la sentencia por los honorarios de abogado. El caso de Brennen sostiene el mismo principio.
*466En los casos precedentes se trataba de honorarios de abogado concedidos por el tribunal que oyó el divorcio por servicios prestados en esa acción y la cuestión era si ía decla-ración de quiebra del marido lo relevaba de esa sentencia y se dijo que no. Pero, en el caso que nos ocupa se reclamaron honorarios de abogado en la corte federal por servicios allí prestados en un procedimiento de quiebra para salvaguardar los derechos de alimentos concedidos a la esposa en su acción de divorcio en el Tribunal Superior estatal. Como el tribunal federal dispuso que bajo la Ley de Quiebra no se podrían conceder honorarios de abogado por tales servicios, se recu-rrió entonces al tribunal estatal para que los concediese y éste se negó con razón, a mi juicio, ya que no procedía que el tribunal estatal concediese honorarios de abogado por ser-vicios prestados en el tribunal federal, luego de haberlos negado éste.
Los casos de Valdés v. Tribunal de Distrito, 67 D.P.R. 310, 312 (1947); Vargas v. Jusino, 71 D.P.R. 389, 395 (1950); Conesa v. Corte, 72 D.P.R. 68, 72 (1951); y García v. Acevedo, 78 D.P.R. 611, 617 (1955), sostienen la doctrina bien establecida en esta jurisdicción de que en pleitos de ali-mentos, los honorarios de abogado son parte de los alimentos a que tienen derecho los menores bajo el Art. 142 del Código Civil (31 L.P.R.A. see. 561), aunque el demandado no sea temerario. En Pérez v. Tribunal de Distrito, 69 D.P.R. 4, 20 (1948), confirmamos la sentencia del juez de tumo de este Tribunal determinando que del haber de la sociedad de gananciales procede conceder a la divorciada un anticipo para sufragar sus necesidades y para el pago de honorarios de abogado mientras se sustancia el pleito principal sobre la liquidación de gananciales.
Pero en ninguno de los anteriores casos hemos ido tan lejos como conceder honorarios por servicios de abogado pres-tados en un procedimiento de quiebra en el foro federal, *467máxime cuando ese foro los niega o por tales servicios en cualquier otro foro.